DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are currently pending.
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 20 details that “one of the first electrode” and “one of the second electrode” are bonded together, this is unclear given there is only one first electrode and only one second electrode. The wording suggests there are more than one of each electrode, which doesn’t manifest until dependent claim 2.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen et al. US Publication 2015/0238106 (hereinafter Lappalainen) in view of Yang US Publication 2017/0231520 (hereinafter Yang) and in further view of Taranekar et al. US Publication 2014/0066740 (hereinafter Taranekar).
Regarding claim 1, Lappalainen discloses a main sheet and an auxiliary sheet (Figure 2, see also annotated Figure 2 below, near where elements 108 are pointing to), wherein the main sheet, comprising: a sheet-shaped first flexible substrate (center part, see annotated Figure 2 below); a first wiring formed on the first flexible substrate (elements 104, originating from connector 105, Figure 2); first electrode formed on the first flexible substrate and electrically connected to the first wiring (Figure 2 elements 102 near the center portion of the device); and first insulating layer laid on the first wiring ([0032], and also laid on the first flexible substrate so as to expose the first electrode ([00032] which details specific openings for access to the electrodes), 
    PNG
    media_image1.png
    704
    940
    media_image1.png
    Greyscale

wherein the auxiliary sheet (see above), comprising: a second flexible substrate formed sheet-shaped and linear shape (near element 108 as pre the annotated Figure 2 above); a second wiring formed on the second substrate and linear shape along the second flexible substrate (wiring 104 on that portion labeled aux sheet above), a second electrode connected to each side of the second wiring (electrodes 102); and a second insulating layer laid on the second wiring ([0032] which applies to all areas of the device), and also laid on the second flexible substrate so as to expose the second electrode ([0032] as mentioned above), but is silent on first and second electrode of the two sheets being bonded across the two different sheets as well as the material choice.
Yang teaches a separate attachable/detachable auxiliary sheet (30, where sheet is not barred from being rolled into a tube as is shown in the figures) that includes a second electrode (31 and 33), a second wiring (32) which are bonded to a first electrode of a main sheet (sheet 13 at first electrode 16 as per Figure 2) so that their exposed surfaces are opposed to each other (electrode 33 has an exposed surface facing toward sheet 12 and with fixation element 34 at its rear, electrode 33’s exposed face is in the opposite direction of 16). It would have been obvious to the skilled artisan before the effective filing date to utilize the modular and detachable electrode/sheet design of Yang with the device of Lappalainen in order to allow for greater customization of the electrode count and placement, and by extension being able to better tailor which EEG sensing locations are sensed.
Taranekar teaches a multi-function electrode that is made of conductive particles dispersed in a thermoplastic resin ([0013][0028][0041] which mention the thermoplastic polymers and the different types of conductive particles the skilled artisan could use). It would have been obvious to the skilled artisan before the effective filing date to utilize the materials as taught by Taranekar with the electrodes of Lappalainen in order to reduce skin irritation (as per Taranekar, [0002]).
Regarding claim 2, Lappalainen discloses a plurality of the first electrodes (102) are formed at positions that do not overlap with each other (Figure 2 shows electrode 102 not overlapping).
Regarding claim 3, Lappalainen discloses that the first flexible substrate has two areas (108, Figure 2 shows a left and right area), divided by the first wiring (105 is the center portion of the substrate with first wiring 104 moving along the center bisecting it between left and right sides of the substrate and the user’s head), formed on the same plane (they are all on the same plane), the first electrodes are formed on each of the two areas, divided by the first wiring, of the first flexible substrate (Figure 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen in view of Yang, Taranekar, and in further view of Maghribi et al. US Publication 2006/0074460 (hereinafter Maghribi).
Regarding claim 4, Lappalainen as modified by Yang and Taranekar discloses an electrode sheet that includes a stretchable electrode (electrode of Taranekar is made of a thermoplastic base which is considered stretchable, as rendered obvious above), but does not disclose the materials of the insulating layer, wiring, and substrate as being stretchable. 
Maghribi teaches a high density polymer based monitoring device that includes a flexible substrate (PDMS substrate elements 302/402, see [0038][0040]), the wiring (traces at [0030] which are stretchable in nature), and the insulating layer (also made of PDMS, as per [0038] and Figure 5 a layer of PDMS acts as the substrate, at which point the conductive wiring is deposited on it with a second layer of PDMS after that) are formed of a stretchable material ([0030][0038][0040]). It would have been obvious to the skilled artisan before the effective filing date to utilize the stretchable material as taught by Maghribi with the device of Lappalainen, Yang, and Taranekar in order to provide for a device that can undergo greater stresses/strain during use which ultimately prolongs its effectiveness. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lappalainen in view of Yang, Taranekar, and in further view of Cram US Patent 5,772,591 (hereinafter Cram)
Regarding claim 5, Lappalainen discloses the claimed components but is silent on their relative sizing. Cram teaches an EEG monitoring device that includes an electrode being formed as a thinner layer than the insulating layer (Figure 7 which shows the insulating layer 32 is thicker than the electrode 12 by almost double). It would have been obvious to the skilled artisan before the effective filing date to utilize the relative sizing as taught by Cram with the electrode/insulation of Lappalainen to ensure no electrical artifact or cross talk, or in the alternate, to allow space for a gel, paste or cream to be placed in the well adjacent to the electrode.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot in view of the new ground(s) of rejection. In light of the newly added limitations, new art is being applied above to remedy the deficiencies of Cram. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794